Citation Nr: 1225643	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 6, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2006 rating decisions of the RO.  In the July 2006 rating decision, in pertinent part, the RO continued the 10 percent disability evaluation for the Veteran's service-connected asbestosis, and a TDIU was denied in the September 2006 rating decision. 

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In January 2009, September 2010, and March 2011, the Board remanded the claims for additional procedural and evidentiary development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected asbestosis has been manifested by no more than an FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted before May 6, 2009 and by no more than an FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted effective May 6, 2009.

2.  Effective October 31, 2005, the Veteran was in receipt of service connection for generalized anxiety disorder (GAD) and major depressive disorder (MDD) secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 70 percent.

3.  Effective December 23, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, lumbar degenerative disc disease rated 20 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, moderate left knee osteoarthritis rated 10 percent disabling, moderate right knee osteoarthritis rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 80 percent.

4.  There is no competent and probative evidence that indicates that the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation prior to May 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent prior to May 6, 2009 for the Veteran's service-connected asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833.

2.  The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected asbestosis have been met effective May 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833.

3.  The criteria for the assignment of a TDIU rating prior to May 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(b), 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and August 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the type of notice mandated by the Court in Dingess was provided in August 2006 in the case of the TDIU claim and in March 2008 with respect to the increased rating claim.  Any defect as to the timing of this notice was cured because the RO readjudicated the increased rating claim in an April 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded adequate VA medical examinations and opinions in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected asbestosis has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 6833.  38 C.F.R. § 4.97.  

The Board notes that 38 C.F.R. § 4.96 (2011) provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests (PFTs) are required except in certain circumstances specified in 
38 C.F.R. § 4.96(d) 

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) warrants a 100 percent rating for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56-to 65-percent predicted.  A 10 percent rating is warranted for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. Part 4, including § 4.97, Diagnostic Codes 6825-6833 (2011). 

Therefore, in order to achieve a 30 percent evaluation under Diagnostic Code 6833, the pulmonary function testing must reflect an FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted. 

On October 2005 VA respiratory examination, the Veteran reported dyspnea that had its onset in 2000.  It appeared gradually but had been stable.  Medication was effective and relieved symptoms.  PFTs revealed an FVC of 92 percent predicted.  DLCO (SB) was 95 percent.  The examiner diagnosed very minimal obstructive lung disease and the PFTs, overall, were within normal limits according to the examiner.

A November 2006 X-ray study revealed calcifications in the lining of the lungs that were consistent with asbestosis.

At his September 2008 hearing, the Veteran testified that at times he "could not draw a breath," especially with humidity.  Also, after work, he testified that he had difficulty breathing, and he stated that he could not walk long distances.  He testified that he was unable to do as much as he did previously.  

On May 2009 VA respiratory examination, the examiner noted that the Veteran was not limited by his lung condition to any significant degree.  The examiner noted that the left pleural plaques but indicated that there was no fibrosis or significant chronic obstructive pulmonary disease.  As well, the examiner stated that the Veteran's disability had been stable since onset.  The examiner asserted that there were no significant pulmonary symptoms limiting the Veteran's activity.  Indeed, the Veteran swam 20 minutes a day most days of the week.  There were no respiratory abnormalities, and chest expansion was normal.  PFTs revealed an FVC of 67 percent predicted.  DLCO (SB) was 91 percent.  The results showed mild restrictive lung disease.  The diagnosis was of mild restrictive lung defect, mild pleural plaques, and mild reversible airway decrease.  There was some impact on daily activities.  Chores, were mildly impacted.  Exercise, sports, and recreation were moderately impacted.  Shopping, travelling, feeding, bathing, dressing, toileting, and grooming were not impacted.  The Veteran's disability, according to the examiner, would not prevent from earning an average living doing sedentary work.  

In December 2012, the Veteran was afforded another VA asbestosis examination.  He stated that the disability had worsened.  The Veteran experienced dyspnea on moderate exertion.  Objectively, there was no evidence of abnormal breath sounds.  Chest expansion and diaphragm excursion were normal.  An X-ray study revealed focal pleural calcifications in the left lung that were likely the result of trauma or infection, as the right lung did not reveal any abnormalities.  The study revealed possible loss of left lung volume associated with pleural calcifications.  November 2010 PFTs, according to the examiner, were normal.

No increase is warranted before May 6, 2009, the date of the VA examination, because before that date, pulmonary function testing did not reflect an FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  As well, minimum disability was noted.  Effective May 6, 2009, PFTs revealed an FVC of 67 percent predicted.  As such, the Veteran is entitled to a 30 percent evaluation under Diagnostic Code 6833 effective that date.  38 C.F.R. § 4.97; Hart, supra.  Although subsequent pulmonary function testing was said to be normal, the Veteran's subjective symptoms have worsened.  As such, affording him the benefit of the doubt, the Board concludes that the 30 percent evaluation is warranted for the entire period beginning May 6, 2009.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected asbestosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asbestosis with the established criteria found in the rating schedule for asbestosis shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to warrant an even more favorable decision.

TDIU 

TDIU - in general 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. At 359, the Court noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

Schedular basis 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). 

Extraschedular basis 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  

Schedular basis 

Effective October 31, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 70 percent.  See 38 C.F.R. § 4.25 (containing the combined rating table).  

Effective December 23, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, lumbar degenerative disc disease rated 20 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, moderate left knee osteoarthritis rated 10 percent disabling, moderate right knee osteoarthritis rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 80 percent.  Id.

Effective October 31, 2005, the Veteran had at least a 70 percent combined disability rating and a minimum of a 40 percent rating for a single disability.  As such, he met the minimum criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

The Veteran's claim for TDIU was submitted in April 2006.  The Board must determine whether the service-connected disabilities, in and of themselves, rendered the Veteran unable to secure or follow a substantially gainful occupation before May 6, 2009.  The Board notes that effective May 6, 2009, the Veteran has been in receipt of a 100 percent disability evaluation.  In addition, by rating action in March 2010, the RO granted entitlement to special monthly compensation (SMC ) based on housebound criteria under 38 U.S.C.A. § 1114(s) , effective from May 6, 2009.  As to the Veteran's claim for entitlement to TDIU, the Board has considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s)  (West 2002 & Supp. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 250   (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  In this case, however, the Veteran already has been awarded SMC  under 38 U.S.C. § 1114(s), effective from May 6, 2009.  Consequently, any potential question concerning the Bradley exception has already been resolved from that date.  Therefore, consideration of a TDIU rating from May 6 ,2009 is moot.  In view of the foregoing, the issue for consideration at this time is whether the Veteran is entitled to a TDIU prior to May 6, 2009 and the issue has been so characterized on the title page.

VA and private treatment records dated between January 2005 and November 2005 show treatment for depression, anxiety and PTSD.  While those records show treatment for symptoms related to the psychiatric disorder, there is no evidence related to the Veteran's employment status in those records.

On October 2005 VA respiratory examination, the examiner indicated that the problem associated with the Veteran's asbestosis was dyspnea.  However, the disability had no impact upon daily activities.  A May 2006 knee examination report revealed trouble with household chores requiring squatting.  The clinical impression was of bilateral moderate osteoarthritis of the knees and indicated that the disability would render squatting and walking long distances difficult.  A May 2006 spine examination revealed that activities requiring bending, stooping, or lifting would be limited due to the service-connected low back disability.  As well standing for protracted periods and walking long distances was not possible.  A July 2006 VA psychiatric examination revealed that there was no evidence that the Veteran's psychiatric symptoms would have a negative impact upon employment.  The examiner noted the Veteran was retired.  In an addendum, the examiner indicated that the Veteran reported that he was retired from the military and worked briefly as a plant manager before becoming self-employed raising horses on his own ranch and doing some farming as well as breeding birds.  The Veteran indicated slowly decreasing those activities and that he was no longer employed but the date of retirement was unknown.

In November 2007, a VA examiner indicated that the Veteran had trouble balancing and walking and used a cane.  Apparently, this was associated with a 2002 stroke.  In November 2007, the Veteran reported memory problems and difficulty recalling new information.  These complaints were not attributed to any service-connected disability.  

At his September 2008 hearing, the Veteran testified that he could no longer do yard work and had to give up his home with a garden in favor of a condominium.  He also testified that his depression made him reluctant to engage in activities outside the home.  He indicated that his breathing limited his ability to walk.  The Veteran indicated that his depression made functioning hard and that he relied on his wife to drive him places.  

In May 2009, a VA examiner opined that the Veteran's service-connected knee and spine disabilities as well as asbestosis did not preclude sedentary work.  In November 2009, a VA examiner opined, in essence, that before a 100 percent disability rating for service-connected GAD with major depressive disorder was assigned effective May 6, 2009, the Veteran's psychiatric symptoms were mild and transient and employment would have been limited only during periods of significant stress, which was well controlled with medication.

The record contains no evidence regarding bilateral hearing loss, tinnitus, or appendectomy as having an impact upon employability.  Indeed, the issue of TDIU was raised at the Veteran's hearing, and he did not comment upon these service-connected disabilities when giving testimony related to the TDIU claim.  The Board, therefore, finds that the service-connected bilateral hearing loss, tinnitus, and appendectomy had no impact upon employability during the period in question.

As to the Veteran's other service-connected disabilities during the period in question, the Board does not dispute the Veteran's contentions regarding physical limitations.  However, the competent medical evidence reflects that sedentary work was possible.  The Veteran has said nothing to the contrary.  The VA examiners have provided competent and probative opinions that the Veteran's service connected disabilities did not preclude work prior to May 2009.  

The foregoing evidence reflects that the Veteran's service-connected disabilities, in and of themselves, had not rendered the Veteran unable to secure or follow a substantially gainful occupation during the period in question.  After a full review of the record, including the statements and testimony of the Veteran, the Board finds that the Veteran's service-connected disabilities did not render him unemployable within the meaning of applicable law and regulations before May 6, 2009, and the claim of entitlement to TDIU before May 6, 2009 is denied.  38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra. 

Because the Veteran met the criteria for TDIU on a scheduler basis under 38 C.F.R. § 4.16(a), the Board need not consider entitlement to TDIU on a extraschedular basis under 38 C.F.R. § 4.16(b).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) , but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected asbestosis before May 6, 2009 is denied.

An evaluation of 30 percent for service-connected asbestosis effective May 6, 2009 is granted subject to the law and regulations governing the payment of veterans' benefits.

Entitlement to TDIU prior to May 6, 2009 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


